Citation Nr: 1435715	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for loss of use of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2012.  A transcript is of that hearing has been associated with the record on appeal.

The Veteran filed a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in October 2010.  Although the RO addressed the issue in a February 2012 Statement of the Case, no rating decision was ever issued to properly adjudicate this claim.  As the issue of entitlement to a TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for right ear hearing loss disability and entitlement to service connection for loss of use of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran has a left ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided a VA audiology examination in November 2009 in connection with his claim on appeal.  Although the Board finds that this VA examination inadequate regarding the etiology opinion, with respect to the claim of service connection for left ear hearing loss disability, the outcome-determinative issue was whether the Veteran had current left ear hearing loss disability for VA purposes, and the question of etiology was not relevant in this particular claim.  As such, there is no prejudice to the Veteran in not remanding the case to obtain another VA examination and deciding his claim herein.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's claimed disabilities, and any relationship between these conditions and his service, or to a service-connected disability.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran asserts that he has hearing loss as a result of noise exposure from artillery firings during active duty.  He has reported that he experienced hearing problems and ringing in the ears, shortly after his separation from service.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss because the record does not show that the Veteran has a left ear hearing loss disability for VA purposes.

The Veteran underwent a VA audiology examination in November 2009.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran complained of difficulty hearing people speak and reported military noise exposure while serving as a gunner in an artillery unit.  He denied occupational and recreational noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
40
45
LEFT
20
20
30
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear, using the Maryland CNC word list.  The examiner noted diagnoses of normal to moderate sensorineural hearing loss in the right ear, and non-disabling hearing loss in the left ear, with normal hearing in the 150 to 1000 Hertz sloping to a mild hearing loss in the 1500 to 2000 Hertz, and rising to normal in the 3000 to 4000 Hertz in the left ear.

During his June 2012 hearing before the Board, the Veteran testified that he was a gunner in an artillery unit and was exposed to a great deal of noise from cannon firing in service.  He stated that he first noticed his hearing problems short after his separation from service when other people told him that he spoke louder than necessary and he tended to ignore others when they spoke.  

The Veteran's lay testimony regarding his military noise exposure and observable symptoms are competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from artillery firing in service.

Nevertheless, the competent medical evidence of record does not show a current left ear hearing disability for VA purposes.  Id.  Audiometric and speech discrimination ability testing conducted in November 2009 demonstrate that the Veteran's left ear hearing does not meet the criteria to be a disability for VA purposes under 38 C.F.R. § 3.385.  There is no other report of hearing evaluation showing a left hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, a February 2005 VA audiology consultation report reflected bilateral normal hearing under 38 C.F.R. § 3.385, with excellent word recognition, on audiological evaluation.  The VA audiologist noted that the Veteran was not a hearing aid candidate due to normal hearing.

Accordingly, in the absence of competent medical evidence of a left ear hearing disability for VA purposes, the criteria for establishing service connection for left ear hearing loss have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The Veteran contends that he has left ear hearing loss related to his service.  However, his statements are not competent evidence to establish medical diagnosis in this case.  In certain instances, lay testimony may be serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the diagnosis of a hearing loss disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  While military noise exposure is not disputed in this case, the question of whether the Veteran has a left ear hearing loss disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical diagnosis of left ear hearing loss disability.  Accordingly, service connection for left ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the probative evidence of record does not show a current left ear hearing loss disability for VA purposes, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for left ear hearing loss disability is denied.


REMAND

The Veteran is claiming service connection for loss of use of the right leg, to include as secondary service-connected left leg disabilities.  Initially, the Board notes that there is an issue intertwined with this issue.  See 38 C.F.R. § 19.31 (2012); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  At the June 2012 Board hearing, the Veteran testified that he is currently being treated for osteomyelitis of the right leg, which results in the loss of use of his right leg.  He claimed that osteomyelitis of the right leg was directly incurred in service while he was hospitalized for a left toe fracture in 1961.  As such, the claim of entitlement to service connection for osteomyelitis involving the right leg and hip has been raised by the Veteran, but not yet adjudicated by the RO.  However, the Board finds that the issue of entitlement to service connection for osteomyelitis involving the right leg and hip is inextricably intertwined with the issue on appeal and must be adjudicated by the RO prior to the adjudication of entitlement to service connection for loss of use of the right leg, to include as secondary to a service-connected disability.  See Harris, 1Vet. App. at 183.

At the June 2012 Board hearing, the Veteran also testified that he is claiming service connection for loss of use of the right leg as secondary to his service-connected osteomyelitis of the left big toe, osteomyelitis of the left ankle with ankyloses, and left great toe fracture, deformity.  Specifically, he mentioned that the he is wheelchair-bound and the lack of use of the legs resulted in the loss of use of the right leg.  To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the RO has not yet considered the Veteran's claim on a secondary basis.

The Veteran has never been afforded a VA examination in conjunction with his claim for loss of use of the right leg, and the Board finds that a VA examination is necessary to adequately decide the merits of the claim, based on the Veteran's testimony.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also points out that the VA examination for the right leg must specifically address the claimed secondary relationship between the Veteran's claimed loss of use of the right leg and his service-connected left lower extremity disabilities.

In regard to the claim of service connection for right ear hearing loss disability, the November 2009 VA audiological examination report reflects that the Veteran had a right ear hearing loss disability for VA purposes.  However, the examiner opined that as the Veteran's hearing loss was normal at separation and primarily normal in 2005, it is not likely that the Veteran's current hearing loss is a result of military noise exposure.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  38 C.F.R. § 3.303(d) (2013); See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although a VA examiner is not prohibited from finding audiometric results at separation to be etiologically relevant, normal in-service hearing tests do not preclude a veteran from establishing entitlement to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service" and explaining that when audiometric results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service).  The Board finds that the absence of hearing loss on service separation is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.

Furthermore, the examiner added that the Veteran's hearing loss may be a result of ototoxic effects from chemotherapy.  However, as the examiner expressed an opinion regarding an alternative etiology in terms of speculative language (i.e., "may be"), the opinion is speculative in this resepct.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Additionally, the November 2009 examiner did not address the Veteran's competent statements regarding when he began having hearing problems after separation from service.  Therefore, the Board finds this examination is not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board must remand this case for another medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  After sending the appropriate notice and complying with its duty to assist, develop and adjudicate in a rating decision the claim of entitlement to service connection for osteomyelitis involving the right leg and hip.  If the claim of entitlement to service connection for osteomyelitis involving the right leg and hip is denied, provide the Veteran with notice of the decision and his appellate rights.  The Veteran must perfect an appeal before the Board may exercise appellate jurisdiction over this issue.

2.  If the claim of entitlement to service connection for osteomyelitis involving the right leg and hip is denied, the issue of entitlement to service connection for loss of use of the right leg must not be returned to the Board until (1) the Veteran perfects an appeal as to the issue of entitlement to service connection for osteomyelitis involving the right leg and hip, or (2) the period to perfect an appeal on this issue has expired.

3.  Obtain any outstanding VA treatment records from the VA Medical Center in Boston, Massachusetts and any associated outpatient clinics, dated from March 2011 to the present.  All records and/or responses received should be associated with the claims file.

4.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether loss of use of the right leg is related to his period of service or a service-connected disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's loss of use of the right leg is related to his military service, to include the reported osteomyelitis of the right leg incurred in service while hospitalized at the U.S. Naval Hospital in Chelsea, for fracture of the left great toe in 1961.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the loss of use of the right leg was caused or aggravated by any service-connected disability, specifically to include the lack of use of the legs due to his service-connected osteomyelitis of the left big toe, osteomyelitis of the left ankle with ankylosis, and left great toe fracture, deformity. 

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.  

5.  Schedule the Veteran for a VA examination to determine the etiology of his right ear hearing loss.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss is related to service, to include exposure to acoustic trauma from artillery firing in service.  

In rendering an opinion, the examiner must note that applicable law provides that service connection may be granted for a disability initially demonstrated after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Accordingly, the VA examiner is asked not rely solely on the absence of a right ear hearing loss disability in service as the basis for an opinion concerning etiology.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

6.  The Veteran should be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

7.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


